Citation Nr: 0532772	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-21 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine with arthritis, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1977 to April 1991.

This appeal is from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's degenerative 
disc disease with arthritis manifested with left bulge versus 
central herniation of the L3-4 disc, narrowing of the left 
L3-4 neural foramen and filling in the left lateral recess 
with associated osteophyte; L4-5 diffuse disc bulge with 
osteophyte formation causing mild to moderate spinal 
stenosis; persistent characteristic radiculopathic pain 
consistent with the site of the diseased discs, paralumbar 
muscle spasm, bilaterally reduced quadriceps and extensor 
halluces longus strength, bilaterally absent knee and ankle 
jerks, and little intermittent relief.

2.  Prior to September 23, 2002, the veteran had essentially 
full range of lumbar motion with pain on all movements, 
diagnosed as lumbosacral degenerative joint disease.

3.  Manifestations of the veteran's degenerative disc disease 
with arthritis of the lumbar spine did not improve from 
September 23, 2002, to September 25, 2003, and there were no 
documented incapacitating episodes.

4.  From September 26, 2003, the veteran has had less than 
six weeks cumulatively of incapacitating lumbar discogenic 
symptoms.

5.  From September 26, 2003, to the present, the veteran has 
had increasing low back pain, increasing tingling and 
numbness of the lower extremities, positive straight leg 
raising at 30 degrees bilaterally, right lower extremity 
symptoms progressively becoming greater than left, decreased 
quadriceps strength, absent knee and ankle jerks bilaterally; 
lumbar flexion to 50 degrees, extension to 20 degrees, left 
lateral flexion to 12 degrees, right lateral flexion to 10 
degrees, left rotation to 8 degrees, and right rotation to 
five degrees with all motions painful.

6.  The veteran's only service-connected condition other than 
degenerative disc disease with arthritis of the lumbar spine 
is left hip bursitis rated noncompensably disabling.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 60 percent rating for 
degenerative disc with arthritis of the lumbar spine prior to 
September 23, 2002, are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.71a, Diagnostic Code 5293 
(2002).

2.  The schedular criteria for a 40 percent rating but no 
higher for moderately severe partial sciatic paralysis are 
met prior to, on, and after September 23, 2002.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8520 
(2005).

3.  The schedular rating for a 20 percent rating but no 
higher for limited and painful motion of the lumbar spine was 
met prior to, on, and after September 26, 2003.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5010-5292 (2002 & 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5242 (2005).

4.  The September 2002 and September 2003 amendments of 
38 C.F.R. § 4.71a as it pertains to rating disease or injury 
of the spine constitutes a readjustment of the VA rating 
schedule under the authorizing statute.  38 U.S.C.A. § 1155 
(West 2002).

5.  Application of the amendment of Diagnostic Code 5293 
effective September 23, 2002, or of the separate neurologic 
and orthopedic ratings alternative provided by that amendment 
and by the General Formula for Diseases and Injuries of the 
Spine effective September 26, 2003, would result in legally 
prohibited reduction of the veteran's compensation in effect 
on the dates of those amendments.  38 U.S.C.A. § 1155 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2005).

The veteran required no specific forms to prosecute his 
claim.  38 U.S.C.A. § 5102 (West 2002).

The RO responded to the veteran's June 2001 claim for 
increased rating with a September 2001 letter about the scope 
and operation of the VCAA.  It delineated generally the 
veteran's rights to VA assistance to obtain evidence and his 
and VA's respective obligations in producing or obtaining 
information and evidence to substantiate his claim, but it 
erroneously informed him of the information and evidence 
necessary to obtain service connection, not of the 
information and evidence necessary to obtain an increased 
rating for a service-connected disability.

In June 2003, the RO provided the veteran a statement of the 
case, which transcribed the law and regulations delineating 
the criteria for the benefit he sought.  The substantive 
rating criteria comprise notice of the evidence necessary to 
substantiate his claim.  Supplemental statements of the case 
of July 2003, July 2004, and June 2005 further augmented the 
veteran's notice of the evidence pertinent to his claim.  The 
veteran's statements of June and September 2001, September 
2003, and August 2004, including authorizations for the 
release of information, demonstrate that he had actual 
knowledge of the information and evidence necessary to 
substantiate his claim, and of his and VA's respective 
burdens in producing information and evidence.  In July 2004, 
the RO provided the veteran a notice letter specifically 
tailored to his increases rating claim.  It specifically 
advised him to submit evidence in his possession as well as 
to provide certain information.  The veteran's August 2004 
statement with associated evidence 


responded to the July 2004 RO letter.  Taking an integrated 
view of the communications between VA and the veteran, VA has 
discharged its notice duties under the VCAA.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).

VA has obtained all information of which it had notice and 
authorization to obtain.  There has been no failure to obtain 
evidence of which VA must notify the veteran.  VA has 
examined the veteran on several occasions and obtained a 
medical opinion with an examination of December 2004 to 
resolve a particular medical question.  38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(c), (e) (2005).

VA has satisfied its duties with regard to notice and 
assistance to the veteran and need take no further action 
prior to deciding the veteran's claim to afford the veteran 
his due notice or assistance.

II.  Increased Rating

The veteran is currently rated 20 percent disabled by 
degenerative disc disease with arthritis of the lumbar spine 
[hereinafter, generally, lumbar disorder] rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5242 (2005).  When he filed his June 2001 claim for 
an increased rating, his lumbar disorder was rated as 
intervertebral disc syndrome (IDS) under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).  He contends that his condition 
has worsened and that he does not obtain relief from his 
medication and treatments.

In review of claims for increased ratings, the VA considers 
all of the medical evidence of record, including the 
appellant's relevant medical history.  38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2005), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including 


employment.  38 C.F.R. §§ 4.2, 4.10 (2005).  However, "where 
an increase in the disability rating is at issue, the present 
level of the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The historical evidence shows the veteran has a long history 
of lumbar degenerative joint and disc disease.  He was 
initially service connected for lumbar strain.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1991).  In December 1993 the 
RO changed the diagnostic nomenclature to the current 
degenerative disc disease with arthritis consistent with the 
clear evidence of disc disease confirmed clinically and by 
Magnetic resonance imaging (MRI) in August and September 
1993.  The RO rated the disability as intervertebral disc 
syndrome effective August 1993.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1993).  In an August 2004 rating 
decision, the RO changed the diagnostic code to 5242 
(degenerative arthritis of the spine), see 38 C.F.R. § 4.71a 
(2005).  The rating decision adjudicated other matters and 
not any matter regarding the degenerative disc disease with 
arthritis of the lumbar spine.  It appears the change may 
have been to use the diagnostic terminology of the December 
2002 VA compensation and pension (C&P) examiner, who 
performed and orthopedic examination and diagnosed 
degenerative joint disease of the lumbar spine.  In December 
2004, the veteran had another C&P spine examination.  The 
examiner diagnosed degenerative disc disease of the lumbar 
spine.

VA regulation provides that great care be taken in selecting 
diagnostic codes for disability ratings, and requires using 
the diagnostic terminology of the medical examiner in naming 
disabilities.  38 C.F.R. § 4.27 (2005).  Regulation also 
provides instructions regarding the affect of changes in 
diagnosis on disability rating and VA's preference for 
continuity in diagnoses.  38 C.F.R. § 4.13 (2005).  In this 
case, the preponderance of the evidence clearly shows that 
disc disease is the predominant element of the veteran's 
disability.  It is to the veteran's advantage in this case to 
acknowledge both diagnoses and maintain continuity in favor 
of the intervertebral disc code.  The diagnostic criteria for 
IDS provide the best analogy to the veteran's total 
symptomatology.  Consequently, this case will implement a 
rating as for intervertebral disc disease for reasons 
explained below.

VA amended the regulations for rating spinal disabilities 
twice during the pendency of this appeal.  An amendment of 
the rating criteria for intervertebral disc syndrome became 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003)) [hereinafter 2002 amendment].  Effective 
September 26, 2003, VA amended all of the remaining rating 
criteria for diseases and injuries of the spine, promulgating 
a general formula for diseases and injuries of the spine, new 
diagnostic codes and names, and incorporating the 2002 
changes to the criteria for intervertebral disc syndrome.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003) and 69 Fed. Reg. 
32449 (June 10, 2004) (technical corrections) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 4243 (2005)) 
[hereinafter 2003 amendment].

The amended rating criteria apply to rating the veteran's 
disability only from and after the effective date of the 
amendments, unless they have a genuinely retroactive effect.  
If the new regulation has only prospective effect, as here 
where the change in rating criteria affect only prospective 
payment of compensation, application of the new rule cannot 
be avoided just because it is unfavorable to the claimant.  
VAOPGCPREC 7-2003,  8 ("The Karnas rule would . . . 
improperly prohibit VA from applying certain statutes and 
regulations that may be unfavorable to claimants even though 
such laws would govern under Supreme Court precedent because 
they do not have retroactive effects."); see also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) overruling in 
pertinent part Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA has not amended other regulations and diagnostic codes 
pertinent to this claim.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010 (traumatic arthritis), Diagnostic 
Code 5003 (degenerative arthritis), 4.124a, Diagnostic Code 
8520 (sciatic nerve) (2005).

All of the diagnostic codes pertinent to this case are in the 
annual editions of 38 C.F.R. § 4.71a unless otherwise noted.  
Subsequent reference to diagnostic codes is to that section 
in the edition identified, unless otherwise noted.

Traumatic arthritis is rated as degenerative arthritis.  
Diagnostic Code 5010 (2005).  Degenerative arthritis 
established by x ray findings will be rated on the basis of 
limitation of motion of the affected part under the 
appropriate diagnostic code for the specific joint or joints 
involved.  If the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic code, the joint is rated 10 percent for limitation 
of motion confirmed by such objective findings as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Diagnostic Code 5003 (2005).

Prior to the 2002 amendment, Diagnostic Code 5293 provided 
compensable ratings for intervertebral disc syndrome (IDS) 
ranging from 10 to a maximum 60 percent depending on 
severity, with a 60 percent evaluation for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
on motion and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to the site of the 
diseased disc, little intermittent relief.  A 40 percent 
rating required severe IDS; recurring attacks, with 
intermittent relief.  A 20 percent rating required moderate 
IDS; recurring attacks.  Mild IDS obtained a 10 percent 
rating, and postoperative, cured IDS obtained a 
noncompensable rating.

Prior to the 2003 amendments, other diagnostic codes 
potentially applicable to the veteran's degenerative disc 
disease with arthritis were as follows:

Diagnostic Code 5292 (2003), provided for a 40 percent 
evaluation, the highest available under this code, required 
severe limitation of motion.  A 20 percent evaluation 
required moderate limitation of motion.  Slight limitation of 
motion of the lumbar segment of the spine warranted a 10 
percent evaluation.

Diagnostic Code 5295 (2003), provided a 40 percent evaluation 
for severe lumbosacral strain manifested by listing of the 
whole spine to the opposite side, and positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or 


irregularity of the joint space; or for some of these 
manifestations if there was also abnormal mobility on forced 
motion.  A 20 percent evaluation was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in a 
standing position.  A 10 percent evaluation would be assigned 
with characteristic pain on motion.  A noncompensable 
evaluation was warranted upon a showing of slight lumbosacral 
strain with subjective symptoms only.

Diagnostic Code 5286 (2002), complete bony fixation 
(ankylosis) of the spine, allowed either a 60 or 100 percent 
rating, depending on severity and whether ankylosis was 
favorable or unfavorable.  Evidence of fracture of the 
vertebra permitted a 60 or 100 rating under old Diagnostic 
Code 5285 depending on severity.  Diagnostic Code 5289, 
ankylosis of the lumbar spine would have permitted a 40 or 50 
percent rating depending on whether ankylosis was favorable 
or unfavorable.  These Codes are inapplicable to the instant 
claim, as the record, which includes X-ray results, does not 
disclose vertebral fracture or ankylosis.

As amended effective September 2002, the rating criteria for 
IDS were as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months, 60 percent.

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months, 40 percent.

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months, 20 percent.

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months, 10 percent.

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

Diagnostic Code 5293 (2003).

The complete September 2003 revision of the rating criteria 
for the spine, including amended diagnostic code numbers and 
the June 2004 technical correction, provides as follows.



General Rating Formula for Diseases and 
Injuries of the Spine

(For diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the 
Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes):
With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine, 100 percent

Unfavorable ankylosis of the entire 
thoracolumbar spine, 50 percent

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine, 40 percent
Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine, 30 percent
Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis, 20 percent
Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height, 10 percent
Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.
Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.
Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.
Note (4): Round each range of motion 
measurement to the nearest five degrees.
[[Page 51457]]
Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.
Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental 
instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine 
(see also diagnostic code 5003)
5243 Intervertebral disc syndrome

Formula for Rating IDS Based on 
Incapacitating Episodes

* * * [text unchanged by September 2003 
spine amendments] * * *

Note (1): For purposes of evaluations 
under diagnostic code 5241, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 (2005).

Application of Pre-September 2002 Criteria

The veteran's service, VA, and private medical records were 
reviewed, as were his statements and the April 2002 and 
December 2004 VA examination reports.  The evidence supports 
a 60 percent rating under the criteria for IDS effective 
prior to September 2002.

The veteran has complained of low back pain since his dates 
of active service.  His service medical records reflect 
treatment in September 1978 for low back spasms.  In May 
1982, he was diagnosed with acute low back strain after 
lifting a heavy object.  A June 1991 VA diagnosis reflects 
discogenic disease and degenerative disc disease.  A 
September 1993 MRI shows mild to moderate spinal stenosis.  

VA examined the veteran in April 2002.  The examiner 
identified the examination as orthopedic.  The veteran 
complained of numbing of his left leg and stiffness in the 
mornings.  He mentioned that his back pain flares up three to 
four times per week, especially if he moves in a twisting 
motion.  The examining physician diagnosed degenerative joint 
disease of the lumbar spine.  The physical examination 
revealed extension of 30 degrees, which is normal; flexion of 
80 degrees; lateral deviation to the left of 30 degrees with 
pain, and 35 degrees to the right (normal is 40 degrees); 
rotation to the left of 60 degrees, and 40 degrees to the 
right with pain, which is in a normal range.  Straight leg 
raises were 20 degrees on the left and 50 degrees on the 
right, which was considered very significant.  Extensor 
halluces longus was two over four.  Patellar reflexes and 
Achilles reflexes were "surprisingly absent."  Left and 
right quadriceps strength was two over four.  The veteran was 


able to do a figure-4 halfway on the left, and completely on 
the right.  Babinski and Valsalva tests were both negative.  
The veteran could perform straight leg raises on the right 
eight times before stopping due to pain and fatigue.  He had 
no incoordination and no weakness.  On the left, he could do 
leg raises five times before stopping due to pain, and had no 
incoordination or fatigue, but did have pain and weakness.

The veteran was in a motor vehicle accident in October 2003, 
according to private chiropractic records of November and 
December 2003.  These include the report of a private 
neurosurgical consultation.  The neurosurgeon found 
essentially the same neurogenic signs and symptoms as the 
April 2002 VA examiner found, except straight leg raising was 
positive about 30 degrees bilaterally.  His assessment was 
low back pain, lumbar paraspinous spasm, post-traumatic 
lumbar strain/sprain, dysesthesia into the left lower 
extremity, bilateral quadriceps weakness, and bilateral 
weakness of plantar flexion.  The neurosurgeon opined that 
the symptoms were consistent with L4, L5, and S1 motor 
radiculopathy based on the reduced quadriceps strength and 
the weak plantar flexion bilaterally, possibly due to disc 
pathology at L4-5 and L5-S1.  He recommended a lumbar MRI.

The treating chiropractor reported the MRI findings in 
December 2004.  They were essentially as was found in August 
1993.

The veteran had VA neurologic examination in December 2004.  
The veteran reported increased symptoms beginning about July 
2003, commenting that since then he had had a steady increase 
of symptoms in his right leg, which had become more 
discomfiting than his left leg, which had had the more severe 
symptoms for years.  He reported that he had daily pain of 
seven on a scale of 10 and 10 on a scale of ten several times 
a week for several hours.  He reported having taken 30 days 
off of work as a technician at a VA Medical Center for bed 
rest during the past year due to flare-ups of his symptoms.  
He reported that he had to turn up the power on his 
prescribed TENS unit, which required him to lie prone on his 
bed.  The examiner found the veteran's limitation of motion 
was reduced to flexion of 50 degrees, extension of 20 
degrees, left lateral flexion of 12 degrees, right lateral 
flexion of 10 


degrees, left rotation of 8 degrees, and right rotation of 
five degrees with all motion painful.  The lower back was 
tender around the spine to the flank on each side.  There was 
neuropathy to both lower extremities, greater on the right 
than the left, with diminished patellar and heel reflexes 
bilaterally.  There was no decrease in sensation on current 
examination, but the veteran reported numbness of the right 
thigh to the knee during flare-ups.  The examiner commented 
on x-ray findings of December 2004 and November 2001 showing 
degenerative disc disease with osteoarthritic changes.

The examiner reviewed the veteran's records from 1982 to the 
present, noting prior MRI findings and examination reports to 
comment on the relative severity of the veteran's lumbar 
disease before and after the October 2003 MVA.  The examiner 
noted past examinations, MRI findings, and the offer of 
neurosurgery both before and after the October MVA.  Despite 
the veteran's report of some exacerbation of symptoms since 
the MVA, the examiner felt that the veteran had "some 
problems" prior to the accident, and he could not ascertain 
the change in severity.

The historical record prior to the April 2002 examination 
comprising VA outpatient records from October 1992 to October 
2001 show disc disease and radiculopathy with persistent 
symptoms. The August 1993 magnetic resonance imaging (MRI) 
report and the September 1993 and September 1997 referrals to 
neurosurgery service for treatment of the disc disease are 
persuasive of the persistence of the symptoms.  There are two 
reports of record showing the veteran without neurologic 
complaints at the time of the examinations, one in October 
2000 and another in May 2005.  These two instances in all of 
the evidence of persistent symptoms do not defeat the rating 
criterion of little intermittent relief.  The radicular 
symptoms, muscle weakness, and absent ankle jerk are clearly 
persistent symptoms compatible with the site of the diseased 
discs.  It is significant in this regard that the November 
2003 neurosurgeon correctly speculated about the veteran's 
disc disease based on clinical presentation, as proven when 
the November 2003 and the August 1993 MRI findings are 
compared.

In short, the preponderance of the evidence supports a 60 
percent disability rating for the veteran's lumbar disease 
under the criteria for IDS effective prior to September 2002.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The only other alternative rating supported by the evidence 
would be separate ratings for the neurologic and orthopedic 
manifestations of the lumbar disease.  Although the September 
2002 amendment to Diagnostic Code 5293 specifically provided 
for separate rating of chronic neurologic and orthopedic 
manifestations of IDS, nothing in the rating schedule 
prohibited doing so prior to the amendment.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994) (providing for separate ratings 
of multiple disabling conditions in the same body part if it 
can be achieved without pyramiding).

With the evidence of record, the veteran cannot obtain a 
neurologic rating greater than 40 percent for moderately 
severe incomplete paralysis of the sciatic nerve, because he 
does not and has never had the required marked muscle 
atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005) 
(unamended during pendency of instant claim).

Prior to September 2002, the veteran showed noncompensable to 
slight limitation of motion of the lumbar spine, as seen in 
the April 2002 examination.  In consideration of pain, 
painful motion, and fatigability, the extant 20 percent 
rating is justifiable, but a higher rating for limitation of 
motion is not.  Diagnostic Code 5292 (2002).  Even if rated 
as moderate limitation of motion in light of the December 
2004 findings, pain effects do not more nearly approximate 
disablement commensurate with a 40 percent rating under 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2002).  38 C.F.R. § 4.7 
(2004). 

Rated for lumbar strain, the evidence does not show severe 
strain.  It shows muscle spasm commensurate with the extant 
20 percent rating, but not the symptomatology characteristic 
of 40 percent disablement.

The 60 percent rating for IDS is a superior result for the 
veteran than separate 40 and 20 percent ratings, because the 
separate ratings would combine to a 50 percent rating.  
38 C.F.R. § 4.25 (2005).

Application of the September 2002 Amendment to Diagnostic 
Code 5293

The veteran can obtain no advantage from rating his lumbar 
disease as IDS based on incapacitating episodes.  Assuming 
for discussion that all of the cumulative 30 days that he 
told the December 2004 VA examiner he took bed rest for 
flare-ups of lumbar symptoms were on doctor's orders, and 
that a doctor treated him during that time, 30 days falls 
short of the minimum six weeks (42 days) of incapacitation 
necessary for a 60 percent rating, the next higher rating 
under this formula.

Under the alternative rating scheme, rating the chronic 
neurologic and orthopedic manifestations separately under the 
appropriate diagnostic codes effective in September 2002 
achieves the result discussed above.  The 40 percent 
neurologic rating and the 20 percent orthopedic rating 
combine to 52 percent.  The 52 percent rating is unchanged by 
combination with the 0 percent rating for the left hip 
bursitis.  The combined rating is rounded to the nearest 
factor of 10, resulting in a 50 percent combined rating.  
38 C.F.R. § 4.25 (2005).

Application of the September 2003 General Formula for Rating 
Diseases or Injuries of the Spine

The incapacitating episodes scheme for rating IDS remained 
substantively unchanged with the September 2003 spine code 
amendments.  Thus, the result of the analysis set forth above 
is the same from September 2002 to the present.

The alternative neurologic/orthopedic rating scheme affords 
the same outcome neurologically from September 2003 for two 
reasons.  First, the neurologic rating criteria are the same 
are the same.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2005).  Second, the veteran's neurologic signs and symptoms, 
though evolving, to not include the marked atrophy required 
for a neurologic rating greater than 40 percent.

Under the amended spine codes applicable to the veteran's 
limitation of motion with pain, the most limited motion shown 
in the evidence of record, observed by the December 2004 VA 
examiner, amounts to a 20 percent limitation with or without 
pain.  Diagnostic Code 5242 (2005).  The pain is an element 
of the 20 percent rating under the new criteria.  The 
December 2002 fatigability of the left leg compared to the 
right leg and the reduced left quadriceps strength for 
performing the "figure 4" maneuver are signs of the 
neurologic impairment.  Thus, to augment the 20 percent 
orthopedic rating for weakened movement due to muscle, joint, 
or peripheral nerve injury or for fatigability due to joint 
disease, see 38 C.F.R. § 4.45 (2005), would be pyramiding, 
i.e., rating those manifestations twice, 38 C.F.R. § 4.14 
(2005), once as a sign of partial paralysis under Diagnostic 
Code 8520 (2005), and once as a sign of degenerative joint 
disease of the lumbar spine.  Diagnostic Code 5242 (2005).

In sum, under all rating schemes or formulas effective from 
September 2003, the maximum separate ratings for neurologic 
and orthopedic manifestations of the veteran's lumbar disease 
is 40 percent and 20 percent, respectively.  The application 
of the combined rating table remains the same as described 
above, resulting in a combined rating of 50 percent, 
38 C.F.R. § 4.25, which is superior to the maximum 40 percent 
hypothetically available under the incapacitating episodes 
formula for IDS.  Diagnostic Code 5253 (2005).

Reconciliation

The effect of application of either the September 2002 or the 
September 2003 amendments to the diagnostic codes relevant to 
this case presents an apparent conflict in law.  Under the 
rule in Kuzma, 341 F.3d 1327, as VA General Counsel applies 
it, VAOPGCPREC VAOPGCPREC 7-2003, supra, the amended 
regulations ought to apply from their effective date even if 
that is disadvantageous to the veteran, as long as there is 
no impermissible retroactive effect.  Id.  That would result 
in a 60 percent rating for the veteran's lumbar disease rated 
as IDS until September 23, 2002, see Diagnostic Code 5293 
(2002), and a 50 percent rating as the superior of the 
options between rating for incapacitating episodes of IDS and 
separate neurologic and orthologic ratings after the 
effective date of amendment of Diagnostic Code 5293.

The statute that authorizes and mandates the VA schedule for 
rating disabilities provides, in pertinent part, as follows:

The Secretary shall from time to time 
readjust this schedule of ratings in 
accordance with experience.  However, in 
no event shall such a readjustment in the 
rating schedule cause a veteran's 
disability rating in effect on the 
effective date of the readjustment to be 
reduced unless an improvement in the 
veteran's disability is shown to have 
occurred.

38 U.S.C.A. § 1155 (West 2002).

The terms "readjust" and "readjustment" are not defined in 
title 38, United States Code.  For purposes of this decision, 
the amendments to the rating schedule under review here are 
readjustments, because they create percentage increments for 
disabilities that did not previously exist, they create 
rating criteria that did not previously exist, they create 
diagnostic codes that did not previously exist, and they 
create diagnostic nomenclature not previously in the rating 
schedule.  This, in effect, would impose new standards on the 
veteran with respect to a rating that had already been 
determined and would lower the veteran's level of 
compensation for his disorder without a showing of 
improvement.  Consequently, the quoted statute applies to 
this case.

The evidence does not show improvement in the veteran's 
disability subsequent to either date of readjustment of the 
rating schedule pertinent to this case.  The November 2003 
private neurosurgeon's report and the December 2004 VA 
examination give an impression of worsening, or, certainly, 
no improvement.  The May 2005 outpatient observation of full, 
pain free lumbar motion is of insufficient weight to outweigh 
the in depth November 2003 and December 2004 neurology 
examinations.

Without preempting the jurisdiction of the RO to assign 
effective dates in the first instance, it is sufficiently 
certain for the purpose of this decision that the effective 
date of the 60 percent rating this decision will award under 
Diagnostic Code 5293 (2002) will predate September 23, 2002, 
the effective date of the substantive amendment of the rating 
criteria for IDS.  See 38 C.F.R. § 3.400(o) (2005) (effective 
dates of increased ratings).  Thus, the 60 percent rating 
will be "in effect on the effective date of the 
readjustment."  38 U.S.C.A. § 1155.

Whereas the rule in Kuzma as VA General Counsel interprets 
it, and the statutory rule appear to compel different results 
in this case, this decision will apply the rule more 
favorable to the veteran because to do otherwise would have a 
retroactive effect if applied to his claim.  Consequently, 
the 60 percent rating awarded under the rating criteria in 
effect when the veteran filed his claim must persist until a 
future adjudication determines on new evidence that the 
veteran's disability has improved.

As a last point, the veteran's statement to the December 2004 
VA examiner about time lost from work raises the included 
subissue, VAOPGCPREC 6-96, of extraschedular rating.  See 
38 C.F.R. § 3.321(b)(1) (2005).  The report of 30 days lost 
from work in past year presents the question whether that is 
evidence of marked interference with employment that renders 
application of the rating schedule impractical and warrants 
submission of the case to a VA officer authorized by 
regulation to award and extraschedular rating.  38 C.F.R. 
§ 3.321(b)(1) (2005).  The term "marked interference with 
employment" is not defined in the regulation.  Id.  It is 
reasonable, however, to conclude that there is not marked 
interference with employment in this case, because the rating 
schedule explicitly provides for the amount and type of 
interference with employment the veteran reports.  The 
veteran reports 30 days lost from work to bed rest for flare-
ups of IVDS in the year prior to the December 2004 VA 
examination.  The rating schedule provides for that amount 
and type of interference from IVDS.  Interference with 
employment of a type and amount for which the rating schedule 
provides cannot render application of the rating schedule 
impractical, so the 30 days lost from work in the past year 
due to flare-ups of IVDS is not marked interference with 
employment as meant by the extraschedular rating provisions.  
Id. 



ORDER

A 60 percent schedular rating for degenerative disc disease 
with arthritis of the lumbar spine, post traumatic, is 
granted, subject to the regulations governing payment of 
monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


